Hosmer, Ch. J.
Both the pleas are manifestly improper. Freehold title is no answer to the plaintiff’s averments; and the only allegations in the pleas of any avail, are the informal denial of the plaintiff’s right in one, and the direct traverse of the same fact, in the other. They amount merely to the general issue. I make this remark en passant, although it has no hearing on the matter now to be decided.
The jurisdiction of our courts is conferred and limited by statute; and the propriety of the exceptions to the determination below, must be estimated, by a recurrence to the written law.
By the general law. (Stat. 41. tit. 2. sect. 23.) all causes where the sum demanded does not exceed seven dollars, with the exception of actions on notes and bonds vouched by two witnesses, are within the exclusive jurisdiction of justices of the peace, without liberty of appeal. Thus the law existed from an early period, until the year 1793, when the legislature authorized an appeal from the determination of a justice in actions brought by reason of certain obstructions in any stream, river, creek or arm of the sea, in which the damages demanded did not exceed seven dollars; provided the defendant should justify by special plea, stating or alleging a lawful right. At the revision in 1821, this provision was extended to actions charging the defendant with an injury done to land, in which *414the defendant should justify, by a special plea alleging a right of way. Stat. 52. tit. 2. s. 64.
It cannot be necessary formally to show, that the case in question is not within the words of this section of the statute. It is too clear to demand or justify discussion. The defendant, however, without endeavouring to maintain, that the law, in its expression, applies to the case, has insisted, at some length, that he is within the reason and equity of the statute; and to prove this position, has recurred to the established rules of construction regarding remedial laws. The argument misapprehends the nature of the question to be determined. Remedial laws are subject to a peculiar construction, and admit of great latitude in suppression of the mischief at which they are aimed, and in advancement of the remedy. Principles nearly as liberal have been adopted in the application of a remedy provided in one case, to a similar remedy in another, falling within the same reason. Plowd. 36. 467. In these cases, however, the court had an unquestionable jurisdiction ; and the rules established regarded not their authority to determine, but the administration of justice in a case within their undoubted competency. No such principles are applicable to the construction of statute law, in order to give jurisdiction; and no case warranting the supposition has been, or can be, adduced. The court cannot assume authority by legislation, nor out-run the plain provisions of statutes imparting jurisdiction. The legislature has often reviewed the subject before us, and made such alterations as were deemed expedient. This, certainly, is one of those cases, in which the court cannot be wiser than the written law.
It has been urged, by the defendant, that the case is within the provisions of the 65th section of the act concerning civil actions. If the position were true, it would be unavailing. The actions embraced by that section may be removed to the county court, immediately on plea pleaded, upon the giving of bond; but, if this is neglected, and the parties join issue, the cause is not removable, and is subject to the general law of appeal. The section referred to, however, is entirely inapplicable to the case before the Court. It regards only the action of trespass quare clausum fregit, whereas the plaintiff’s action is trespass on the case. It contains a provision for the removal of a suit, where the defendant justifies by the plea of title to the land in question, in order that the title may be settled, not only *415between the parties, to operate in the action on trial, but by way of estoppel, between them and their privies, in all future controversies relating to the same land. But in the case before the Court, title to the land is not in question. The controversy respects a franchise only; and whether the freehold title is in the defendant, or in some other person, is an immaterial enquiry.
I think it unquestionable, that the defendant had no right of appeal, in this case ; and that the judgment of the justice ought to be affirmed.
The other Judges were of the same opinion.
Judgment to be affirmed.